UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SPECIAL COUNSEL                                 DOCKET NUMBER
     EX REL. JUDY KACHANES,                          CB-1208-14-0021-U-2
                   Petitioner,

                  v.
                                                     DATE: September 3, 2014
     DEPARTMENT OF AGRICULTURE,
                 Agency.



                 THIS STAY ORDER IS NONPRECEDENTIAL ∗

           Peta-Gay Irving Brown, Esquire, Oakland, California, for the petitioner.

           Britt Stuart, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                       ORDER ON STAY TERMINATION REQUEST

¶1         Pursuant to 5 U.S.C. § 1214(b)(1)(D), the Office of Special Counsel (OSC)
     requests a termination of the initial stay of the indefinite detail, proposed
     removal, and constructive removal of Judy Kachanes from her position as a
     consumer safety inspector with the U.S. Department of Agriculture.            For the

     ∗
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board's case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     reasons set forth below, OSC’s request is GRANTED, and the August 20, 2014
     stay is TERMINATED.
¶2         On August 20, 2014, Chairman Grundmann granted OSC’s request for a
     45-day stay of the indefinite detail, proposed removal, and constructive removal
     of Ms. Kachanes. The Department of Agriculture was ordered to reinstate Ms.
     Kachanes to her position of record, with the same duties and responsibilities that
     she formerly had, effective August 20, 2014.          On August 25, 2014, the
     Department of Agriculture requested modification of the stay order based in part
     on Ms. Kachanes’s representation that she was unable to work because of her
     disability.   It further noted that Ms. Kachanes was receiving Social Security
     disability benefits and had a pending application for disability retirement through
     the Federal Employees’ Retirement System.
¶3         On August 27, 2014, OSC filed a motion requesting a termination without
     prejudice of the August 20, 2014 order granting the stay, stating that the parties
     desired to resolve the matter without the reinstatement of Ms. Kachanes to her
     former position.    OSC also requested that the Department of Agriculture be
     released from its obligation to submit proof of Ms. Kachanes’s reinstatement
     pursuant to the initial stay order. Consistent with 5 U.S.C. § 1214(b)(1)(D)(ii),
     OSC provided Ms. Kachanes with notice and an opportunity for comments prior
     to requesting termination of the stay. Both Ms. Kachanes and the Department of
     Agriculture consented to OSC’s motion to terminate the stay.
¶4         Based on the foregoing, the August 20, 2014 stay is hereby terminated
     without prejudice effective the date of the issuance of this Order.        Further,
     pursuant to the request of the parties, the Department of Agriculture is hereby
                                                                                3

released from its obligation to submit proof of its compliance with the August 20,
2014 initial stay order.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.